Title: From George Washington to Major General William Heath, 17 December 1776
From: Washington, George
To: Heath, William



Head Quarters [Bucks County, Pa.] 17th Decemr 1776
Dear Sir

Yesterday I received a letter from the Council of the State of Massachusetts by Major Shaw, informing me he had in charge a few Indians from N. Scotia who were inlisted into the Continental Service; as they will be of no use to me here I have directed Mr Shaw to deliver them into your Care, & request you will employ them in such a manner as you may judge most advantageous to the Service, and continue them under your command till you hear further from me. I am Dr sir Your most Obedt Servt

Go: Washington


P.S. These Indians may join those that came before that one Interpreter may serve. and the Waggon & Horses which attended them and bought at the Public expence may be applied to the Public use.

